Exhibit 10(v)

 

 

LOGO [g13564g17v35.jpg]

 

January 29, 2004

 

George H. Pain. Esquire

38 Old Rock Lane

West Norwalk, CT 06850

 

Dear George:

 

This letter agreement (“Agreement”) summarizes the terms of our agreement and
understanding regarding your employment with Olin following the Voluntary
Employment Separation Program announced November 11, 2003 (“VSP”) and in
anticipation of a possible move of the Company’s corporate headquarters. In
consideration for the mutual promises and undertakings set forth herein, we have
agreed as follows:

 

1.   Participation in the VSP.   Olin will accept your request to participate in
the VSP, and you will be provided separate notice of such acceptance. As stated
under the terms of the VSP, your Executive Agreement dated November 2, 2002
shall remain in full force and effect except to the extent specifically agreed
under the VSP documentation. Among other things, you understand that the VSP
requires that you execute the VSP Separation Agreement and Release upon your
separation from employment.

 

2.   VSP Employment Separation Date.   Under the VSP, Olin is entitled to set
your separation date. We have agreed that Olin will establish your separation
date under the VSP as July 1, 2005, but that your employment may be extended
beyond that date by mutual agreement. If prior to July 1, 2005, you provide
written notice to Olin of your decision to resign from Olin (“Notice”), you
shall be entitled to all of the benefits under the VSP (based on your
then-existing base salary, bonus standard and LTIP grants), but only if you
provide at least six (6) months advance Notice of the date of your separation
and only if the date of separation is on or after January 1, 2005. We have
agreed that if you do not provide at least six (6) months advance Notice or if
you separate from employment with Olin on a date prior to January 1, 2005, you
shall not be entitled to benefits under the VSP. We also have agreed that if you
do not provide Notice by July 1, 2005, the VSP then shall no longer be
applicable to you, and you shall not be entitled to any benefits under the VSP
when you separate from employment.

 

3.   Dual Residency and Weekend Commuting Expenses.   Until the earlier of (a)
December 31, 2006, (b) the date that you move your family to the location of the
new Olin corporate headquarters, or (c) the date of your separation from
employment from Olin, Olin agrees to pay and/or reimburse you for:

 

A. The reasonable cost of housing at the new location of the Olin corporate
headquarters, including association fees, mortgage payments, taxes, routine
maintenance, weekly cleaning and utilities, up to a maximum of $4500.00 per
month.

 

B. The reasonable cost of commuting between Norwalk and the new location of the
Olin corporate headquarters, which shall include the reasonable costs associated
with your commuting travel as well as your spouse’s travel to the city of the
new Olin corporate headquarters.



--------------------------------------------------------------------------------

To the extent these payments or reimbursements are deemed to be taxable income
under federal, state or local laws and rules, Olin will pay the federal, state
and/or local income taxes and other payroll taxes owed on the payment or
reimbursement amounts (including the tax payments made by Olin on your behalf).

 

4.   Commuting Flexibility.   Olin agrees that you will have reasonable
flexibility in on-site working hours, especially on Fridays and Mondays, to
accommodate the weekend commuting. Nevertheless, it is expected that the
commuting will not have an impact on your ability to carry out your job duties
and responsibilities. It is agreed that you will continue to work a full work
week, whether it be at the new location, old location or when traveling.

 

5.   Personal Move to the New Olin Corporate Headquarters Location.
  Notwithstanding anything that might be construed to the contrary in the VSP
documents, Olin agrees to provide you with the standard executive relocation
package if and when you move to the new location, provided you do so prior to
January 31, 2007.

 

6.   Executive Agreement Remains in Effect.   Except as specifically provided
herein or as set forth in the VSP documentation, your Executive Agreement dated
November 2, 2002 shall remain in full force and effect. It is specifically
agreed that the provisions of your Executive Agreement relating to Governing Law
(Paragraph 9) and Disputes/Arbitration (Paragraph 15) shall be applicable under
this Agreement and are hereby incorporated by reference.

 

7.   No Effect on Compensation.   Except as specifically provided herein, this
Agreement shall have no effect on your compensation, including the amount or
frequency of increases in base salary, bonus standard and LTIP standard and any
award thereunder.

 

8.   No Employment Right.   Nothing in this Agreement is intended or should be
construed to provide you with any right to continued employment with Olin.

 

Very Truly Yours,

 

OLIN CORPORATION

 

/S/ JOSEPH D. RUPP

Joseph D. Rupp

President and Chief Executive Officer

 

 

Agreed:

 

/S/ GEORGE H. PAIN

George H. Pain